In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the mother appeals from an order of fact-finding and disposition of the Family Court, Nassau County (Kent, J.), dated February 27, 2009, which, after fact-finding and dispositional hearings, found that she had abandoned the subject child, terminated her parental rights, and transferred custody and guardianship of the child to the Commissioner of Social Services of Nassau County for the purposes of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Santucci, Leventhal and Hall, JJ., concur.